Case 19-21075-tnw   Doc   Filed 07/22/20 Entered 07/22/20 13:50:56   Desc Main
                           Document     Page 1 of 8
Case 19-21075-tnw   Doc   Filed 07/22/20 Entered 07/22/20 13:50:56   Desc Main
                           Document     Page 2 of 8
           Case 19-21075-tnw                 Doc        Filed 07/22/20 Entered 07/22/20 13:50:56 Desc Main
                                                         Document         Page 3 of 8
                                                            SN Servicing Corporation           Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: July 20, 2020

     JAMES M JOUETT                                                                                                     Loan:
     JILLIAN R CLIFFORD
     4146 FARMWOOD CT                                                                        Property Address:
     ERLANGER KY 41018                                                                       4146 FARMWOOD COURT
                                                                                             ERLANGER, KY 41018



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Sept 2019 to Aug 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Sep 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 650.17                  747.09 **                Due Date:                                         Jul 01, 2020
 Escrow Payment:                           274.04                  309.68                   Escrow Balance:                                      1,256.48
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                            548.08
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                    1,216.83
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                          $587.73
 Total Payment:                              $924.21                  $1,056.77

     ** The terms of your loan may result in changes to the monthly principal and interest payments during the year.

                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                 Starting Balance         1,797.67              (2,436.46)
     Sep 2019            274.04                                             *                             2,071.71              (2,436.46)
     Oct 2019            274.04        516.66           449.49       441.14 *    City/Town Tax            1,896.26              (2,360.94)
     Oct 2019                                                      1,649.21 *    County Tax               1,896.26              (4,010.15)
     Nov 2019            274.04       258.33          1,622.21              *    County Tax                 548.09              (3,751.82)
     Dec 2019            274.04       260.57                                *                               822.13              (3,491.25)
     Jan 2020            274.04       260.57                                *                             1,096.17              (3,230.68)
     Feb 2020            274.04       168.72                                *                             1,370.21              (3,061.96)
     Feb 2020                       3,230.68                                *    Escrow Only Payment      1,370.21                 168.72
     Mar 2020            274.04                                             *                             1,644.25                 168.72
     Apr 2020            274.04        274.04                                                             1,918.29                 442.76
     May 2020            274.04        274.04                                                             2,192.33                 716.80
     Jun 2020            274.04        345.84                                  *                          2,466.37               1,062.64
     Jul 2020            274.04        193.84                                  *                          2,740.41               1,256.48
     Aug 2020            274.04                       1,216.83                 * Homeowners Policy        1,797.62               1,256.48
                                                                                 Anticipated Transactions 1,797.62               1,256.48
     Jul 2020                     274.04                                                                                         1,530.52
     Aug 2020                     274.04                      1,216.83           Homeowners Policy                                 587.73
                     $3,288.48 $6,331.37           $3,288.53 $3,307.18

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.




                                                                                                                                             Page 1
       Case
Last year, we 19-21075-tnw            DocfromFiled
                 anticipated that payments          07/22/20
                                              your account         Entered
                                                            would be          07/22/20
                                                                      made during          13:50:56
                                                                                  this period             Desc Under
                                                                                              equaling 3,288.53. Main
                                              Document            Page  4  of 8
Federal law, your lowest monthly balance should not have exceeded 548.09 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                    Page 2
       Case 19-21075-tnw                Doc       Filed
                                                      SN07/22/20        Entered 07/22/20 13:50:56
                                                           Servicing Corporation                Final Desc Main
                                                   Document           Page   5 of
                                                     For Inquiries: (800) 603-0836
                                                                                  8
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: July 20, 2020

 JAMES M JOUETT                                                                                                  Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               587.73        1,814.75
Sep 2020               275.60                                                                           863.33        2,090.35
Oct 2020               275.60           441.14           City/Town Tax                                  697.79        1,924.81
Nov 2020               275.60         1,649.21           County Tax                                    (675.82)         551.20
Dec 2020               275.60                                                                          (400.22)         826.80
Jan 2021               275.60                                                                          (124.62)       1,102.40
Feb 2021               275.60                                                                           150.98        1,378.00
Mar 2021               275.60                                                                           426.58        1,653.60
Apr 2021               275.60                                                                           702.18        1,929.20
May 2021               275.60                                                                           977.78        2,204.80
Jun 2021               275.60                                                                         1,253.38        2,480.40
Jul 2021               275.60                                                                         1,528.98        2,756.00
Aug 2021               275.60        1,216.83            Homeowners Policy                              587.75        1,814.77
                    $3,307.20       $3,307.18

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 551.20. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 551.20 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 587.73. Your starting
balance (escrow balance required) according to this analysis should be $1,814.75. This means you have a shortage of 1,227.02.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 36
months.

We anticipate the total of your coming year bills to be 3,307.18. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
          Case 19-21075-tnw             Doc      Filed 07/22/20   Entered 07/22/20 13:50:56 Desc Main
                                                            Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation                Document monthly
                                                                Page    6 of will
                                                                    payment  8 be $1,022.69 (calculated by subtracting the
    Unadjusted Escrow Payment                      275.60
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                34.08
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $309.68
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 4
 Case 19-21075-tnw         Doc     Filed 07/22/20 Entered 07/22/20 13:50:56         Desc Main
                                    Document     Page 7 of 8



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 COVINGTON DIVISION

 In Re:                                           Case No. 19-21075-tnw

 James Michael Jouett
 Jillian Renee-Kathleen Jouett                    Chapter 13
   fka Jillian Renee-Kathleen Clifford

 Debtors.                                         Judge Tracey N. Wise

                                  CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served by the method set forth below, upon the
below listed parties on July 22, 2020.

By Notice of Electronic Filing to:

          Dolores L. Dennery, Debtors’ Counsel
          dolores@dennerypllc.com

          J. Christian A. Dennery, Debtors’ Counsel
          jcdennery@dennerypllc.com

          Beverly M. Burden, Trustee
          Notices@Ch13EDKY.com

          Office of the U.S. Trustee
          ustpregion08.lx.ecf@usdoj.gov

By United States mail to:

          James Michael Jouett, Debtor
          4146 Farmwood Court
          Erlanger, KY 41018

          Jillian Renee-Kathleen Jouett, Debtor
          4146 Farmwood Court
          Erlanger, KY 41018
Case 19-21075-tnw   Doc   Filed 07/22/20 Entered 07/22/20 13:50:56     Desc Main
                           Document     Page 8 of 8



                                       Respectfully Submitted,

                                       /s/ Molly Slutsky Simons
                                       Molly Slutsky Simons (97962)
                                       Sottile & Barile, Attorneys at Law
                                       394 Wards Corner Road, Suite 180
                                       Loveland, OH 45140
                                       Phone: 513.444.4100
                                       Email: bankruptcy@sottileandbarile.com
                                       Attorney for Creditor
